UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53524 Diversified Global Holdings Group, Inc. (Exact Name of Registrant as Specified in Its Charter) Florida 27-3922928 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 800 North Magnolia Ave., Suite 105 (Address of principal executive offices) (Zip Code) (407) 843-3344 (Registrant's Telephone Number, Including Area Code) Royal Style Design, Inc. (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Checkwhether the issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesx No The number of shares outstanding of the issuer's common stock, par value $.001 per share, was 87,283,801 as of November 9, 2010. Diversified Global Holdings Group, Inc. Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 (Unaudited) 2 Consolidated Statements of Operations for the Nine and Three Months Ended September 30, 2010 and 2009 (Unaudited) 3 Consolidated Statement of Stockholders' Equityfor the Period Ended September 30, 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 5 Notes to Unaudited Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 6. Exhibits. 25 Signatures 26 ii PART I—FINANCIAL INFORMATION Item 1.Financial Statements. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ending December 31, 2009. The results of operations for the nine and three months ended September 30, 2010 and 2009 are not necessarily indicative of the results for the entire fiscal year or for any other period. 1 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES (FORMERLY ROYAL STYLE DESIGN, INC.) CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable-net of allowance of $9,000 and $39,000, respectively Notes receivable - related parties Inventories Other current assets Total Current Assets Property and equipment-net Goodwill Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ $ Accounts payable Accrued expenses Customer advances Due to related parties Deferred revenue Income taxes payable Total Current Liabilities Long-term Liabilities: Long-term debt-less current portion above Total Liabilities Commitments & Contingencies - - Stockholders' Equity: Common Stock, $.001 par value; authorized 500,000,000 shares: 87,283,801 and 93,638,511 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings (deficit) ) Accumulated other comprehensive income (loss) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Unaudited Consolidated Financial Statements 2 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES (Formerly Royal Style Design, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Nine Months Ended September 30, Three Months Ended September 30, Net sales: Revenue $ Cost and expenses: Cost of sales General and administrative Income (loss) from operations ) Other income (expense): Other income - - Interest expense ) Earnings (loss) before provision for income taxes ) Provision for income taxes Net earnings (loss) $ $ ) $ $ Earnings (loss) earnings per common share - basic and diluted $ $ ) $ $ Weighted average number of common shares outstanding - basic and diluted See Notes to Unaudited Consolidated Financial Statements 3 ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) Additional Retained Accumulated Common Stock Paid-in Earnings Other Comprehensive Comprehensive Shares Amount Capital (Deficit) Income (Loss) Income (Loss) Total Balance, January 1, 2009 $ $ ) $ $ ) $ Assets contributed by shareholders Effect of reverse acquisition ) - Foreign currency adjustment ) $ ) ) Issuance of common stock for acquisitions - - Net (loss) Comprehensive loss $ ) Balance, December 31, 2009 ) ) Common shares returned to treasury ) ) Common shares for acquisitions Sale of common stock 15 Foreign currency adjustment $ Net income Comprehensive income $ Balance, September 30, 2010 $ See notes to unaudited consolidated financial statements 4 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES (Formerly Royal Style Design, Inc.) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities: Net (loss) earnings $ $ ) Adjustments to reconcile net (loss) earnings to net cash provided by operating activities: Depreciation and amortization Changes in operating assets and liabilities ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Advances on note receivable ) - Cash received in acquisition Purchase of property and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Payments on debt ) - Proceeds from loans - Proceeds from advances from related party Repayments to related party ) - Proceeds from sale of common stock - Net cash provided by financing activities Effect of exchange rate changes on cash ) ) Net increase in cash and cash equivalents Cash and cash equivalents-beginning of period Cash and cash equivalents-end of period $ $ See Notes to Unaudited Consolidated Financial Statements 5 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES (Formerly Royal Style Design, Inc.) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued) For the Nine Months Ended September 30, Supplementary Information: Cash paid during the year for: Interest $ $ Income taxes $ $
